Exhibit 10.4

Perfumania, Inc.

251 International Parkway

Sunrise, Florida 33325

June 24, 2004

Victory Investment Group LLC

85 Newfield Avenue

Edison, New Jersey 08837

 

Attn:   Rajni Monga, Managing Member

Re: Lease Agreement (the “Lease”) effective September 1, 2002 between Victory
Investment Group LLC (“Landlord”) and Perfumania, Inc. (“Tenant”) for the land
and improvements located at 251 International Drive, Sunrise, Florida 33325.

Dear Mrs. Monga:

Tenant, has requested a modification of Section 21 of the Lease and Landlord has
requested a modification of Section 22 of the Lease. Now, therefore, for good
and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, Landlord and Tenant hereby agree to modify the Lease as
started herein, effective as of the date hereof. All capitalized terms herein
shall have the same meanings as established in the Lease unless otherwise
expressly provided herein.

1. Section 21 of the Lease is hereby modified to provide:

Section 21. Assignment and Subletting. Tenant shall not, either voluntarily or
by operation of law, assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or any interest herein, and shall not sublet the Premises or any part
thereof, or any right or privilege appurtenant thereto, or suffer any other
person (the employees, agents, servants and invitees of Tenant excepted) to
occupy or use the Premises or any portion thereof, without the prior written
consent of Landlord, which consent may be withheld at the sole discretion of
Landlord; provided, however, that in the event of a sublease or assignment,
Landlord’s consent shall not be unreasonably withheld or delayed. Landlord’s
consent to any assignment, subletting, occupation or use by any other person
shall not be deemed to be a consent to any subsequent assignement, subletting,
occupation or use by another person. If Landlord shall consent to any
assignment, the assignee shall assume all obligations of Tenant hereunder
pursuant to an agreement reasonably satisfactory to Landlord, but Tenant shall
not be relieved of any liability hereunder. In the event of any default by the
assignee in the performance of any of the terms hereof, no notice of such
default or demand of any kind need be served on Tenant to hold it liable to
Landlord. If Tenant is a corporation, any transfer, sale, pledge or other
disposition of the capital stock of Tenant or any change in the power to vote
the majority of the outstanding capital stock of Tenant, shall be deemed to be
an assignment of this Lease. Without limiting Landlord’s right to approve or
disapprove any assignment or subletting, Landlord intends to withhold its
consent to any assignment of this Lease or subletting of the Premises (or any
part thereof) if (i) such proposed assignment or subletting is to any person or
entity which shall then be a tenant, sub-tenant or occupant of any part of the
Building, or (ii) such proposed subletting is at a rental rate less than the
rental rates then being charged under leases being entered into by Landlord for
comparable space in the Building. (iii) such assignment or subletting is to an
agency of any federal, state or local government or is to an employment
                         agency or school, or (iv) the proposed amount of space
to be sublet (or the space constituting the Premises in the



--------------------------------------------------------------------------------

case of an assignment) is vacant and available for rent in another portion of
the Building and not consistent with Landlord’s occupancy goals. Any assignment
or subletting of the Premises by Tenant without the consent of Landlord shall
be, at the option of Landlord, null and void, and shall, at the option of
Landlord, constitute an Event of Default under this Lease. Any sums or other
economic consideration received by Tenant as a result of such subletting,
whether denominated rentals, under the sublease or otherwise, which exceed, in
the aggregate, the total sums which Tenant is obligated to pay Landlord under
this Lease (prorated to reflect obligations allocable to that portion of the
Premises subject to such sublease), and any other economic consideration
received by Tenant as a result of any assignment of this Lease, shall be payable
to Landlord upon receipt by Tenant, as Additional Rent under this Lease, without
affecting or reducing any other obligation of Tenant.

Notwithstanding the foregoing, Tenant shall have the right to assign this Lease
to Parlux Fragrances, Inc. without the consent of Landlord, provided that there
then exists no Event of Default by Tenant under the Lease; that Parlux
Fragrances, Inc. shall assume in a writing delivered to Landlord all duties and
liabilities of Tenant hereunder and that such assumption shall be binding on any
and all successors and assigns of Parlux Fragrances, Inc.; and that Tenant and
Parlux Fragrances, Inc. shall execute and deliver to Landlord an estoppel
statement confirming that the Lease is in full force and effect, that there have
been no Landlord defaults under the Lease, that there are no defenses or
________ to Tenant’s ongoing liability under the Lease, and such other matters
as Landlord may reasonably require. In the event of an assignment to and
assumption by Parlux Fragrance, Inc. as provided herein, Perfumania, Inc. shall
have no further liability or obligations to Landlord for Tenant obligations and
liabilities arising after the date of the assignment, but Parlux Fragrances,
Inc. shall become Tenant for all purposes thereafter and be fully responsible
and liable to Landlord for all Tenant obligations and liabilities under the
Lease arising after the date of the assignment.

2. Section 22 of the Lease is hereby delated in its entirely, and Tenant
acknowledges and agrees that it shall not have any right of first refusal with
respect to any sale or other transfer of title to the Premises.

3. Except as expressly set forth herein, all terms and conditions of the Lease
continue unmodified and in full force and effect.

In witness whereof, Tenant and Landlord have executed this letter agreement as
of the date first above written as their duly authorized and binding acts and
deeds.

 

Signed in the presence of:    

Tenant:

Perfumania, Inc.

      Print Name:       By:   /s/ Michael W. Katz       Mike Katz, Chief
Executive Officers /s/ Cheryl Conway       Print Name:   Cheryl Conway          
  Landlord: /s/ Gene Galianese     Victory Investment Group LLC Print Name:  
Gene Galianese             By:   /s/ Rajni Monga /s/ Anil Chabra     Rajni
Monga, Managing Member Print Name:   Anil Chabra      



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Landlord:    Victory Investment Group LLC, a Florida limited liability company
Tenant:    Perfumania, Inc., a Florida corporation Address of Premises:   

251 International Parkway

Sunrise, Florida 33325

Lease Term:    Fifteen Years and Four Months Commencement Date:    September 1,
2002 Expiration Date:    December 31, 2017 Rentable Square Feet:    178,791
Approx. Renewal Options:    None Base Rent:    Variable- See Lease Agreement for
specific terms Notices to Landlord:   

Victory Investment Group LLC

85 Newfield Avenue

Edison, New Jersey 08837

Attention: Mr. Anil Monga

Copies To:   

Stephen D. Pearson, Esq.

12401 South Dixie Highway

Miami, Florida 33156

Notices to Tenant:   

Perfumania, Inc.

251 International Parkway

Sunrise, Florida 33325

Attn: Mr. Mark Young

In the event of any conflict between the Basic Lease Information described above
and the Lease, the Lease shall control.



--------------------------------------------------------------------------------

LEASE

Table of Contents

 

          Page No. Section 1.    Description of Premises    1 Section 2.    Term
of Lease    1 Section 3.    Construction of Premises Improvements    1
Section 4.    Rent    2 Section 5.    Security Deposit    4 Section 6.    Taxes
and Operating Expenses    5 Section 7.    Use of Premises    6 Section 8.   
Alterations, Waste, Improvements    7 Section 9.    Quiet Enjoyment    8
Section 10.    Entry by Landlord    9 Section 11.    Services    10 Section 12.
   Parking    10 Section 13.    Repairs and Replacements    11 Section 14.   
Force Majeure    11 Section 15.    Rules and Regulations    12 Section 16.   
Liability, Indemnity and Insurance    13 Section 17.    Liens    15 Section 18.
   Damage by Fire or Other Causes    16

 

i



--------------------------------------------------------------------------------

Section 19.    Eminent Domain    16 Section 20.    Subordination    17 Section
21.    Assignment and Subletting    17 Section 22.    Right of First Refusal   
18 Section 23.    Default and Remedies of Landlord    18 Section 24.    Transfer
of Landlord’s Interest    22 Section 25.    Waiver    22 Section 26.    Notices
   22 Section 27.    Attorneys’ Fees    23 Section 28.    Severability    23
Section 29.    Captions and Use of Certain Terms    23 Section 30.    Amendment
or Modification    23 Section 31.    Successors    23 Section 32.    Holdover   
23 Section 33.    Signs    24 Section 34.    Real Estate Agent    24 Section 35.
   Exculpation    24 Section 36.    Time    24 Section 37.    Recording    24
Section 38.    Tenant’s Statement    24 Section 39.    Relationship of Landlord
and Tenant    25 Section 40.    Radon Gas    25 Section 41.    Authority    25
Section 42.    Entire Agreement    25 Section 43.    Agreement to Arbitrate   
25 Section 44.    Waiver of Jury Trial    27

 

ii



--------------------------------------------------------------------------------

EXHIBITS:

 

“A”:    Legal Description

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of the first
(1st ) day of September, 2002, by and between VICTORY INVESTMENT GROUP LLC, a
Florida limited liability company, whose office address is 85 Newfield Avenue,
Edison, New Jersey 08837 (herein “Landlord”), and PERFUMANIA, INC., a Florida
corporation, whose office address is 251 International Parkway, Sunrise, Florida
33325 (herein “Tenant”).

WITNESSETH:

WHEREAS, Tenant desires to lease from Landlord and Landlord desires to lease to
Tenant a certain office and warehouse building of approximately 178,791 square
feet, together with existing parking areas and loading docks, and all fixtures,
equipment, appliances and furniture presently located at 251 International
Parkway, Sunrise, Florida 33325 (the “Improvements”).

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, Landlord and Tenant hereby agree as follows:

Section 1. Description of Premises. Landlord, in exchange for the payment of
Rent (as hereinafter defined) and the performance of the covenants made by
Tenant in this Lease, leases to Tenant, and Tenant leases from Landlord, that
certain land of approximately 9.17 acres legally described on Exhibit “A”
attached hereto and made a part hereof, together with the Improvements (the said
land and the Improvements are collectively referred to herein as the “Premises”
or the “Property”).

Section 2. Term of Lease. The term of this Lease shall commence on September 1,
2002 (the “Commencement Date”), and shall continue, subject to earlier
termination pursuant to the terms hereof, for the period of time expiring on
December 31, 2017 (the “Expiration Date”). However, Tenant shall not assume any
liability for any physical injury or property damage occurring at the Premises
prior to the signing of this Lease.

Section 3. Construction of Improvements.

(a) Landlord and Tenant have agreed that Landlord shall not be required to make
any improvements to the Premises, and Tenant acknowledges and agrees that it has
inspected the Premises and determined that they are in working order, reasonably
fit and safe for their intended purposes. Tenant agrees to return the Premises
in working order, except for reasonable and normal wear and tear.



--------------------------------------------------------------------------------

However, and notwithstanding the foregoing, Landlord agrees to provide an
improvement allowance to Tenant of up to $300,000.00 for Tenant to build a
proper cooling area in the warehouse portion of the Improvements; to reconfigure
the office portion of the Improvements; and for any repairs or minor alterations
that Tenant shall find necessary and that Tenant shall complete prior to July 1,
2003. Such improvement allowance shall be paid by offsetting the amounts
expended by Tenant for such items, as evidenced by written invoices and paid
receipts delivered to Landlord, against the initial Base Rent due from Tenant to
Landlord under this Lease until such time as the properly expended portion of
such allowance shall be fully offset. Excepting only minor alterations prior to
July 1, 2003, all structural alterations and improvements by Tenant to the
Premises shall be subject to Landlord’s prior written consent, which consent
shall not be unreasonably withheld or delayed, and Tenant shall complete all
alterations, improvements, repairs and replacements in a good and workmanlike
manner, free of liens, and in compliance with the requirements of Title III of
the ADA (as defined in Section 6(b), below), all applicable building codes and
regulations, and any requirements of Landlord. Any amounts expended in excess of
the said improvement allowance shall be at the sole cost of Tenant.

(2) Tenant shall have the general right prior to July 1, 2003 to make certain
alterations to the Premises (the “Permitted Alterations”), including without
limitation (i) changes in the dimensions and locations of walls, ceilings,
doors, bays, windows, loading docks, mezzanines, utility lead-ins and outlets,
air conditioning equipment, ducts and components, lighting fixtures and electric
panel boxes, and in general interior layout, and (ii) the addition of certain
modifications, options, extras and/or substitution of equipment or materials of
equal or better quality as those constituting portions of the Premises at the
commencement of this Lease, provided that Tenant properly completes such
Permitted Alterations in a lien free manner and in accordance with the other
terms and conditions of this Lease.

Section 4. Rent.

(a) In exchange for Landlord giving Tenant the right to use and occupy the
Premises, Tenant promises to pay Landlord, without prior notice or demand, in
advance, on or before the first day of each month throughout the Lease Term,
commencing September 1, 2002 at the office address of Landlord set forth above,
the monthly base rental provided herein (the “Base Rent”), plus all taxes and
other assessments imposed on such rent by governmental authority, including, but
not limited to, Florida sales tax, and in addition thereto Tenant promises to
pay Landlord at said address all

 

2



--------------------------------------------------------------------------------

Additional Rent (as hereinafter defined) which Tenant is required to pay to
Landlord under this Lease, as such Additional Rent becomes due and payable, plus
all taxes and other assessments imposed on such rent by governmental authority,
including, but not limited to, Florida sales tax, (the Base Rent and Additional
Rent being herein collectively referred to as the “Rent”). The Base Rent
hereunder shall be as follows: (i) from the Commencement Date through and
including March 31, 2003, the Base Rent shall be $0.00 per month; (ii) from
April 1, 2003 through and including October 31, 2003, the Base Rent shall be
$73,006.33 per month, plus sales tax; from November 1, 2003 through and
including December 31, 2005, the Base Rent shall be $81,945.78 per month, plus
sales tax; from January 1, 2006 through December 31, 2008, the Base Rent shall
be $89,395.50 per month, plus sales tax; from January 1, 2009 through
December 31, 2010, the Base Rent shall be $96,845.13 per month, plus sales tax;
and from January 1, 2011 through December 31, 2017, the Base Rent shall be
$104,294.75 per month, plus sales tax. Rent payments should be paid to Landlord
in lawful money of the United State of America which shall be legal tender at
the time of payment. Excepting only for offsets of the improvement allowance
described above against Base Rent due hereunder, Tenant shall not setoff or for
any reason withhold or deduct from the amount of any required payment of Rent or
any other charge required to be paid pursuant to this Lease, it being expressly
understood and agreed that the payment of Rent is a covenant of Tenant that is
independent of all of the other covenants of the parties hereunder. In addition,
Landlord and Tenant agree that, notwithstanding anything herein to the contrary,
in the event that Tenant shall sublease all or any portion of the Premises
between January 1, 2006 and December 31, 2008, then the Base Rent payable from
Tenant to Landlord for the Premises shall increase to $93,120.31 per month, plus
sales tax, for the period of any sublease during such period.

(b) If any payment of Additional Rent shall not be paid as and when due and
payable to Landlord, then interest on the amounts owing shall accrue thereon and
be due to Landlord at the lesser of (i) the annual rate of fifteen percent
(15%) or (ii) the highest rate permitted by applicable law.

(c) If any payment of Base Rent shall not be paid within ten (10) days after
same shall be due, then Tenant shall pay Landlord a late charge of five percent
(5%) of any such installment, but same shall not be deemed to waive, limit or
otherwise impair any other right or remedy of Landlord hereunder.

 

3



--------------------------------------------------------------------------------

Section 5. Security Deposit. Upon any third (3rd) failure of Tenant to timely
and properly pay any Rent due hereunder within any twelve (12) month period, or
upon any second (2nd) failure to fulfill each and every of its other obligations
under this Lease within any twelve (12) month period, then after a thirty
(30) day default notice has been issued to Tenant that remains uncured at the
end of such period or, if applicable, any longer grace period provided herein,
Landlord shall have the right to demand from Tenant, and, if so, Tenant shall,
within ten (10) days of Landlord’s demand, pay Landlord, the sum of $146,012.66
as a security deposit (the “Security Deposit”), the use of which shall be
unrestricted to guarantee the payment of the Rent provided in this Lease and the
performance of all of Tenant’s covenants contained herein. If Tenant shall
breach any covenant or provision of this Lease, including, but not limited to
the covenants relating to the payment of Rent, Landlord may (but shall not be
required to) use, apply or retain all or any of the Security Deposit for the
payment of any late Rent or portion thereof, or for the payment of any amount
which Landlord may spend or become obligated to spend by reason of any such
breach by Tenant, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of such breach by Tenant, any subtenant or any
third party. If any portion of the Security Deposit is so used or applied,
Tenant shall, within ten (10) days after written demand therefore, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
original amount, and Tenant’s failure to do so shall be a material breach of
this Lease. The Security Deposit shall be returned to the Tenant thirty
(30) days after the Expiration Date or the prior termination of the Lease
through no fault of Tenant, provided all sums lawfully due to Landlord under
this Lease have been paid and that the Tenant has fully performed its
obligations under this Lease. Landlord and Tenant agree that no interest shall
be payable to Tenant on such Security Deposit and that Landlord shall not be
required to hold the Security Deposit in a segregated account. Tenant shall not
assign, transfer or encumber its rights in the Security Deposit, and any act to
do so shall be without force and not binding on Landlord. In the event Landlord
shall sell the Property, Landlord shall deliver the Security Deposit to the
buyer and, thereupon, Landlord shall be discharged from any further liability
with respect to the Security Deposit and such buyer shall be liable as Landlord
under the Lease and under this section.

 

4



--------------------------------------------------------------------------------

Section 6. Taxes and Operating Expenses.

(a) Tenant shall be responsible for payment of all real and personal property
taxes and assessments, general and specific, levied by any governmental agency
or authority against the Property during the term of this Lease, including fire
rescue, drainage and other assessments (the “Taxes”); provided, however, that
Tenant shall only be responsible for payment of a proportionate share of 2002
taxes and assessments based on the amounts attributable to the period after
September 1, 2002. Tenant shall make payment of all such taxes and assessments
to Landlord or directly to the taxing authority, as Landlord shall direct.

(b) Tenant shall promptly when due pay all expenses required to maintain the
Premises in working order throughout the term of this Lease, including all
Operating Expenses for the Property. The term “Operating Expenses”, as used
herein, means all of the expenses in connection with the ownership, operation,
management and maintenance of the Property, including, without limitation,
(i) property management; (ii) gardening, landscaping, maintenance, fertilization
and irrigation of all lawns and trees; (iii) maintenance, repair and replacement
of Improvements during the term of this Lease, including, without limitation,
elevator and HVAC system repairs and replacement, painting, plumbing and
electrical systems repairs, and licensing, testing, certifying, and repairing or
replacing of all fire alarm systems, back flow devices, fire pump and fire
sprinkler systems, and all safety equipment, including smoke detectors, fire
extinguishers, exit lights and emergency lights ; (iv) janitorial services,
sanitary control, removal of trash, rubbish, garbage and other refuse from the
Premises; (v) burglar alarm system rental, monitoring and maintenance;
(vi) liability, windstorm, flood, fire and general hazard insurance premiums on
or in respect to the Property; (vii) assessments and fees for public betterments
or improvements levied or assessed by any lawful authority against the Property
and all other improvements or betterments which now or hereafter become a part
of the Property; (viii) assessments due to the Sawgrass International Corporate
Park Association; (ix) fire alarm maintenance and monitoring contracts;
(x) utility charges for the Property; (xi) water and sewer charges; (xii) costs
of supplies, materials, equipment and tools used in connection with any of the
foregoing; and (xiii) any and all other charges, costs or expenses which may be
associated with the ownership, operation, management or maintenance of the
Premises, including, without limitation, all costs and expenses incurred in
order to comply with applicable laws, ordinances, and regulations of local,
state and federal governmental authorities having jurisdiction over the Property
and any uses thereof during the term of this Lease, including, without
limitation, the requirements of Title III of the Americans with Disabilities
Act, 42 U.S.C. §12101, et. seq. (the “ADA”).

 

5



--------------------------------------------------------------------------------

(c) Tenant shall also pay, before same shall become delinquent, all taxes and
other assessments imposed by governmental authority, upon all of Tenant’s
leasehold improvements, equipment, furniture, fixtures and personal property
located in the Premises.

(d) Upon any failure of Tenant to timely and directly pay any Taxes or Operating
Expense within any applicable grace period, Landlord shall have the right to pay
same and Tenant shall reimburse Landlord for such expenditure within ten
(10) days of written demand for same from Landlord. However, payment of same by
Landlord shall not be a condition to Landlord declaring any such failure of
Tenant as a default hereunder.

(e) All amounts in addition to Base Rent payable by Tenant under the Lease,
including such amounts as are payable pursuant to this Section 6, shall be
deemed to be additional rent (“Additional Rent”).

Section 7. Use of Premises.

(a) Tenant shall use the Premises for general office and warehouse purposes
only, and for no other use without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed.

(b) Tenant shall not use or permit the Premises to be used for any improper,
immoral, objectionable or illegal purposes, and at Tenant’s own cost and
expense, Tenant shall execute and comply with all rules, regulations and
requirements of applicable property owners’ associations, with all covenants,
requirements, restrictions and prohibitions of record, and with all laws, rules,
orders, ordinances, and regulations of all local, state and Federal governmental
authorities, including without limitation each and every department, bureau and
official thereof, now or hereafter in force or effect during the term of this
Lease (collectively, “Laws”) applicable to Tenant, the Premises or any occupancy
or use thereof, including, without limitation, the ADA and all Environmental
Laws, and with any requirements of any fire underwriters’ bureau. Tenant shall
pay for all license fees, testing fees, occupational taxes and other
governmental charges assessed by reason the use or occupancy of the Premises
during the term of this Lease. The term “Environmental Laws,” as used herein,
means any and all laws with respect to: (i) any biological or infectious
materials or wastes, (ii) any dangerous, toxic, explosive, corrosive, flammable,
radioactive, carcinogenic, mutagenic or other hazardous substances, (iii) any
substances the presence of which

 

6



--------------------------------------------------------------------------------

would cause or threaten to cause a nuisance in the Premises or to any
neighboring or adjacent properties or pose a hazard to the health or safety of
persons on or about the Premises or any neighboring or adjacent properties,
(iv) any substance, the presence of which on properties adjacent to the Property
would constitute a trespass, and (v) urea-formaldehyde, polychlorinated
biphenyls, asbestos or asbestos containing materials, petroleum and petroleum
by-products. Such Environmental Laws shall include, without limitation, the
following laws, as modified or amended from time to time: The Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C.
Sections 9601-9675; the Resource Conservation and Recovery Act of 1976 (“RCRA”),
42 U.S.C. Sections 6901-6991; the Clean Water Act, 33 U.S.C. Sections 1321 et.
seq.; the Clean Air Act, 42 U.S.C. Sections 7401 et. seq.; the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. Sections 136 et.
seq.; The Toxic Substances Control Act (“TSCA”), 15 U.S.C. Sections 2601-2671;
The Florida Pollutant Discharge Prevention and Removal Act, Florida Statutes
Section 376.303(1)(a)(1) et. seq.; the Florida Hazardous Waste Management Act,
Florida Statutes Sections 403.701 et. seq.; and the Florida Pesticide Act,
Florida Statutes Sections 487 et. seq.

(c) Tenant agrees not to commit or allow to be committed any nuisance or other
act against public policy, or which may disturb the quiet enjoyment of or
otherwise interfere with, injure or annoy any owner or tenant of properties
adjacent to or in the vicinity of the Property. Tenant agrees not to commit or
suffer any waste of the Property, or to deface or damage the Improvements in any
manner, except for reasonable and normal wear and tear.

(d) Tenant agrees not to use or keep any flammable substances or materials in or
about the Premises except in strict compliance with all laws and regulations
relating thereto, and in a safe and proper manner. Except to the extent caused
by the gross negligence or willful misconduct of Landlord, its members,
employees or agents, Tenant agrees to be strictly liable for, and to indemnify
and hold harmless Landlord against, any and all damages resulting from the use,
storage or presence on the Premises of any flammable substances or materials
during the term of this Lease.

Section 8. Alterations, Waste, Improvements.

(a) Excepting only minor alterations prior to July 1, 2003, Tenant shall not
make any alterations, additions, or improvements to the Premises, interior or
exterior, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed.

 

7



--------------------------------------------------------------------------------

(b) All partitions, partitioned walls, alterations, additions, and other
improvements erected or made by Tenant and installed in the Premises, (except
movable office furniture, personal property and warehouse inventory not attached
to the Improvements and belonging to Tenant), including, but not limited to,
wall covering, paneling and built-in cabinet work, shall be deemed to be a part
of the real estate and shall remain upon and be surrendered with the Premises
upon the Expiration Date, or the earlier termination of this Lease, provided,
however, that if Landlord shall so request, Tenant shall remove, within fifteen
(15) days of Landlord’s demand for same and at Tenant’s sole expense, any or all
of such leasehold improvements erected or made by Tenant, and Tenant shall
immediately repair damage of any kind or character occasioned by the removal of
any such fixtures, equipment or improvements. Tenant shall leave the Premises in
a good, clean, sanitary and tenantable condition with all systems and
Improvements in working order.

(c) All improvements erected or made by Tenant and installed in the Premises,
and all repairs and replacements thereof or of the Improvements, shall be
performed by contractors or subcontractors licensed in the State of Florida,
insured in accordance with the standards applicable to the Tenant, as described
in Section 16, and, if the cost of such work shall exceed $15,000.00 for any
such improvement, repair or replacement, approved in advance by Landlord in
writing. All such improvements, repairs and replacements shall be constructed at
the sole expense of Tenant, except as may otherwise be herein specifically
provided, and Tenant shall promptly pay all contractors and subcontractors
performing such work or furnishing material therefor for such work. Tenant
agrees to indemnify and hold harmless Landlord from all expenses, liens, claims
and damages whether to persons or property, arising in any manner from such
work. If any liens shall be filed by virtue of the construction of such
improvements, Tenant shall cause same to be discharged to record, by bond or
otherwise, within fifteen (15) days after recording thereof. In the event that
Tenant fails to satisfy or transfer any such claim within said fifteen (15) day
period or to properly complete any improvements, repairs or replacements,
Landlord may do so and thereafter charge Tenant therefor, as Additional Rent,
all costs incurred by Landlord in connection with the satisfaction or transfer
of said claim, including, without limitation, reasonable attorneys’ fees and
costs.

Section 9. Quiet Enjoyment. Landlord hereby covenants with Tenant that upon the
performance by Tenant of the covenants set forth in this Lease, Tenant may
quietly hold and occupy the Premises for the Lease Term, without any
interruption by Landlord or by persons claiming through or under Landlord.

 

8



--------------------------------------------------------------------------------

Section 10. Entry by Landlord. Upon reasonable advance written notice to Tenant,
Landlord reserves the right, during reasonable business hours, to enter the
Premises to inspect the same; to exercise any rights of Landlord; to perform any
obligations of Tenant under this Lease if Tenant shall fail to timely do or have
done same following any required notice to Tenant under this Lease; to show the
Premises to prospective purchasers and, during the last one hundred eighty
(180) days of the term of this Lease, to prospective tenants, and to conduct any
inspections and tests related thereto; and to alter, improve or repair the
Premises or any part thereof upon any failure of Tenant to timely do so. No
entry by Landlord shall cause any abatement of Rent. In the event of any
alteration, improvement or repair by Landlord, Landlord may erect scaffolding
and other structures reasonably required by the character of the work to be
performed. Any work of Landlord that is the Tenant’s obligation shall be at
Tenant’s sole cost and expense, and shall constitute Additional Rent that is due
from Tenant to Landlord within ten (10) days of Landlord’s demand for same from
Tenant.

Except to the extent caused by the gross negligence or willful misconduct of
Landlord, its members, employees or agents, Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business or any loss of occupancy or quiet enjoyment of the Premises based on
Landlord’s actions as provided herein, or any other loss occasioned thereby.

Notwithstanding the foregoing, Landlord shall have the right in an emergency to
use any and all means which Landlord may deem proper to obtain entry to the
Premises without liability to Tenant except for any failure to exercise
reasonable care for Tenant’s property. Any entry into the Premises obtained by
Landlord by any of said means, or otherwise, shall not under any circumstances
be construed or deemed to be a forcible or unlawful entry into, or detainer of,
the Premises, or an eviction of Tenant from the Premises or any portion thereof.
Tenant shall not change or add any locks to the front door of the Premises
without in each such instance supplying a copy of any new key to Landlord
simultaneously with such installation.

 

9



--------------------------------------------------------------------------------

Section 11. Services.

(a) Landlord has furnished the Premises with electricity, plumbing and
mechanical systems suitable for their intended use and as permitted pursuant to
Section 7 above, and Tenant shall maintain and keep lighted the stairs, entries,
exits and restroom facilities in the Improvements and all parking areas and
walks on the Premises. Except to the extent caused by the gross negligence or
willful misconduct of Landlord, its members, employees or agents, Tenant shall
be liable for any injury to any person while on the Premises and for loss of or
damage to any property, however occurring, through or in connection with or
incidental to the failure to perform any of the foregoing or to otherwise not
maintain at all times the Premises in a safe and sanitary manner during the term
of this Lease. Whenever heat generating machines or equipment are used in the
Premises which affect the temperature otherwise maintained by the existing air
conditioning systems, Landlord reserves the right to install supplementary air
conditioning units in the Premises and the cost thereof, including acquisition,
installation, operation and maintenance costs, shall be paid by Tenant to
Landlord within ten (10) days of Landlord’s demand therefore, as Additional
Rent.

(b) Tenant will not use any apparatus or device on the Premises which will in
any way increase the amount of electricity usually furnished or supplied for the
use of the Premises as general office and warehouse space, nor shall Tenant
connect with electrical current, except through existing electrical outlets in
that Premises, any apparatus or device for the purpose of using electric
current. If Tenant shall require water or electric current in excess of that
presently furnished or supplied for the use of the Premises as general office
and warehouse space, then Tenant shall first obtain the written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.

(c) Except to the extent caused by the gross negligence or willful misconduct of
Landlord, its members, employees or agents, Landlord shall not be liable for any
loss or damages on account of any disruption of heating, air conditioning,
elevator, electrical or water services, utilities or any of them, and no such
disruption shall cause an abatement of Rent or operate to release Tenant from
any of its obligations under this Lease.

Section 12. Parking. Tenant is hereby given the right to use all parking spaces
on the Premises, provided that Tenant shall, at its sole cost and expense,
comply with all rules and regulations promulgated by the City of Sunrise or
Landlord with respect to the use and maintenance thereof.

 

10



--------------------------------------------------------------------------------

Section 13. Repairs and Replacements.

(a) Throughout the term of this Lease, Tenant shall, at its sole cost and
expense, maintain the Premises in a good state of repair, including all
plumbing, electrical, air conditioning, fire alarm, fire sprinkler, burglar
alarm, fire sprinkler, and irrigation systems, and all structural portions of
the Improvements. Tenant shall repair or replace such items as shall be
reasonably required from time to time during the term of this Lease to maintain
at all times the Premises, including all additions thereto constructed by or on
behalf of Tenant, in working order. Except to the extent caused by the gross
negligence or willful misconduct of Landlord, its members, employees or agents,
there shall be no abatement of Rent and no liability to Tenant by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations, replacements or improvements in or to any portion of the
Premises, or in or to the fixtures, appurtenances and equipment thereof,
regardless of the cause for the need of any such repair, alteration, replacement
or improvement.

(b) Throughout the Lease Term, Tenant shall at its sole costs, also maintain in
good order, condition and repair all nonstructural portions of the Premises,
including, without limitation, the exterior and interior portions of all doors
and door hardware, all windows and window hardware, all fixtures, electrical
equipment, interior walls, floors, floor coverings and ceilings and all other
property furnished by Landlord to Tenant and comprising a portion of the
Premises. Tenant shall, upon the expiration or earlier termination of the Lease
Term, quietly and peaceably surrender the Premises to Landlord in working
condition.

(c) By entering into this Lease, Tenant acknowledges it has accepted the
Premises in “as is” condition and as being in working condition, without relying
on any representations, covenants or warranties of Landlord.

Section 14. Force Majeure. The term “force majeure” as used in this Lease shall
include acts of God, strikes, lockouts, or other industrial disturbances, acts
of public enemy, wars, blockades, riots, acts of armed forces, epidemics, delays
by carriers, inability to obtain materials, after reasonable effort to obtain
said materials, acts of public authorities, and any other causes, whether or not
enumerated in this Section 14, which causes are beyond the reasonable control of
the parties. Force majeure will excuse the timely performance of any obligation
that is delayed thereby to the extent of the time delay occasioned by such
event. However, no condition constituting force majeure shall operate to excuse
Tenant from prompt payment of all Rent required to be paid hereunder and
Landlord from complying with all of its covenants under this Lease.

 

11



--------------------------------------------------------------------------------

Section 15. Rules and Regulations. Upon any promulgation by Landlord, the rules
and regulations for the use and operation of the Premises shall be supplied in
writing from Landlord to Tenant from time to time. Any failure by Tenant to
thereafter comply with such rules and regulations within any applicable cure
periods shall be an Event of Default under this Lease. Provided reasonable
advance written notice is given to Tenant, Landlord shall have the right to
modify the rules and regulations and to make reasonable additional rules and
regulations for the Premises from time to time. Tenant covenants to notify
Landlord of any unreasonably dangerous conditions observed to exist from time to
time on any portion of the Premises, to immediately remove its employees, agents
and invitees from the area of the unreasonable danger, and to take action as
soon as reasonably possible to correct any dangerous condition.

 

12



--------------------------------------------------------------------------------

Section 16. Liability, Indemnity and Insurance.

(a) Except to the extent caused by the gross negligence or willful misconduct of
Landlord, its members, employees or agents, Tenant agrees to indemnify and save
Landlord harmless from any and all claims or liability for any injury or damage
to person or property arising, in whole or in part, out of the acts or omissions
of Tenant or Tenant’s officers, employees, agents, invitees or subtenants (if
any), on, in, or about the Premises, out of the use of the Premises for the
conduct of business or out of any activity, work or other thing done, permitted
or suffered by Tenant in or about the Premises, or out of any breach or default
in the performance of any obligation on Tenant’s part to be performed under the
terms of the Lease; Tenant further agrees to indemnify and save Landlord
harmless from any and all cost, attorney’s fees, expenses and liabilities
incurred in or about any such claim or any such action or proceeding brought
thereon. If any such action or proceeding shall be brought against Landlord by
reason of any such claim, Tenant, upon notice of Landlord, shall defend the same
at Tenant’s sole expense, with counsel reasonably satisfactory to Landlord.
Except to the extent caused by the gross negligence or willful misconduct of
Landlord, its members, employees or agents, Tenant hereby releases Landlord from
any and all claims and damages arising from any defect in the condition of the
Premises or any part thereof, including any equipment installed thereon, whether
same shall belong to Landlord or otherwise. Landlord shall not be liable for,
and Tenant hereby, for itself, its agents, employees, invitees and subtenants,
releases, discharges, covenants not to sue, and acquits Landlord from any and
all claims for loss, damage or injury of any nature whatsoever to person or
property, resulting in any way from or in any fashion arising from, in
connection with or resulting from occupancy and use of the Premises, including,
without limitation, any such loss, damage or injury which arises out of theft,
fire, explosion, steam, plumbing, mechanical or electrical malfunction, the
negligent acts or omissions of Landlord or any other person, or by reason of the
breakage, leakage or obstruction of water, sewer or other pipes, flooding or
other water damage. Except to the extent caused by the gross negligence or
willful misconduct of Landlord, its members, employees or agents, Landlord shall
not, under any circumstances, be liable for loss of business by or other
consequential damages to Tenant, nor for any latent defect in the Premises or
any portion thereof. Tenant shall give prompt notice to Landlord in the event of
fire or accident in the Premises or any portion thereof, or of defects therein
or in the fixtures or equipment located thereon, and shall take action as soon
as reasonably possible to correct and repair same. The terms of this Section
shall survive the Term of this Lease. The Rent due hereunder shall not be
diminished or withheld by reason or on account of any loss or damages described
above in this subsection (a).

 

13



--------------------------------------------------------------------------------

(b) Throughout the Term of this Lease, Tenant, at its sole cost and expense, and
for the mutual benefit of Landlord and Tenant, shall procure, carry and maintain
(i) general public liability insurance for personal injury and property damage
to protect both Landlord and Tenant against damage, costs, and attorneys’ fees
arising out of accidents of any kind occurring on or about the Premises, or
otherwise arising out of the use, occupancy or maintenance of the Premises,
(ii) windstorm and fire insurance in amounts sufficient to cover Tenant’s
obligation to repair and replace any damage to the Premises, (iii) general
casualty insurance with extended coverage endorsement (including an endorsement
against vandalism and malicious mischief), to cover the full replacement value
(presently estimated at $9,000,000.00) of all real and personal property within
the Premises, (iv) flood insurance at the maximum amount insurable under the
National Flood Program, and (v) business interruption insurance to cover
Tenant’s losses from any shutdown of the Premises from any cause. Said insurance
shall be written by a company or companies acceptable to Landlord, and rated A
or better in Best’s Insurance Guide, and the liability insurance shall have
liability limits of not less than $1,000,000.00 for the injury or death of one
person, $3,000,000.00 for the injury or death of more than one person, and
$1,000,000.00 for property damage or else a combined single limit liability
coverage in the amount of not less than $3,000,000.00. The limits of said
insurance stated above shall not, however, limit the liability of Tenant
hereunder. Tenant may carry said insurance under blanket policies, provided,
however, said insurance shall have a Landlord’s protective liability endorsement
attached thereto. If Tenant shall fail to procure and maintain any such
insurance, Landlord may, but shall not be required to procure and maintain same,
at the sole expense of Tenant. Except as Landlord and Tenant may agree to
prorate and retain the existing insurance of Landlord, prior to the commencement
of the Lease Term, and annually (or prior to expiration if sooner) thereafter,
Tenant shall in advance furnish certificates of insurance to Landlord which
certificates shall clearly indicate: (i) that Tenant has obtained insurance in
the type, amount and classifications required for strict compliance with this
section; (ii) that any material change or cancellation of the insurance coverage
shall not be effective without thirty (30) days’ prior written notice to
Landlord; and (iii) that Landlord is named as an additional insured in all
liability insurance and as loss payee in all fire, windstorm flood and general
casualty insurance. Landlord reserves the right to reasonably require Tenant to
provide such amended or additional insurance coverage or such increased
liability limits as Landlord reasonably deems necessary or desirable, upon
issuance of notice in writing to Tenant, which notice shall automatically amend
this Lease, effective thirty (30) days following such notice.

 

14



--------------------------------------------------------------------------------

(c) Tenant acknowledges that Tenant is also required hereunder to carry fire and
casualty insurance with extended coverage endorsement (including against
vandalism and malicious mischief) to cover contents situated in the Premises.

Section 17. Liens.

(a) Neither Tenant nor any of Tenant’s agents, employees, representatives,
contractors or subcontractors shall have any authority to create any liens for
labor or material against Landlord’s interest in the Premises. Landlord shall
have no responsibility to Tenant or to any contractor, subcontractor, supplier,
materialman, vendor, laborer, workman or other firm, person or corporation who
or which shall engage in or participate in any alterations, unless Landlord
shall expressly undertake such agreement in a writing signed by Landlord made
between Landlord and Tenant, or between Landlord and such contractor,
subcontractor, supplier, materialman, vendor, laborer, workman or other person,
firm or corporation. Landlord may require, at Landlord’s sole option, that
Tenant provide to Landlord, at Tenant’s sole cost and expense, a lien and
completion bond in an amount equal to one and one half (1 1/2) times the
estimated costs of any improvements, additions or alterations to the Premises
that are to be constructed by Tenant or for which Tenant is responsible under
this Lease.

(b) All materialmen, contractors, subcontractors, mechanics, workmen,
materialman, vendors and laborers are hereby charged with notice that they must
look to Tenant and to Tenant’s interests (as a Tenant only) in the Premises to
secure the payment of any bill for work done or material furnished during the
term of this Lease. Landlord shall not be liable for nor shall the Premises be
subject to, any mechanics, materialmen or other type of lien, and Tenant shall
keep the Premises free from any such liens and shall indemnify, Landlord against
and shall cause to be fully discharged and released within ten (10) days of any
such liens. Tenant further agrees to pay all liens of materialmen, contractors,
mechanics, laborers and other items of the like character and will indemnify
Landlord against all legal costs and charges and bond premiums for release of
liens, including counsel fees reasonably incurred in and about the defense of
any suit discharging the Premises or any part thereof, from any liens,
judgments, or encumbrances caused or suffered by Tenant, or from any failure of
Tenant to properly complete all work required or undertaken hereunder. Tenant
covenants that it shall notify in writing all persons contracting with Tenant,
as aforesaid, of the provisions of this Section.

 

15



--------------------------------------------------------------------------------

Section 18. Damage by Fire or Other Causes.

(a) In the event any portion of the Premises is damaged by fire or by other
peril, or by any other cause whatsoever, Tenant agrees to forthwith and with
diligence repair or replace the same as appropriate in the reasonable discretion
of Landlord; and this Lease shall remain in full force and effect and Tenant
shall not be entitled to any reduction or abatement of the Rent while such
repairs or replacements are being made.

(b) Under no circumstances shall Landlord be required to repair any injury or
damage by fire or other cause or to make any repair or replacements of the
Premises. However, to the extent of any insurance proceeds available for such
repairs and replacements that are in fact received by Landlord, Landlord agrees
to reimburse Tenant for amounts expended by Tenant for such repairs or
replacements upon delivery by Tenant to Landlord of invoices with paid receipts
and lien waivers, and any other documentation that Landlord may reasonably
require, including proof that, based on the amounts already expended by Tenant,
the insurance proceeds received by Landlord are sufficient to properly complete
the said repairs or replacements.

Section 19. Eminent Domain.

(a) If any portion of the Property is taken for any public or quasi-public use
by condemnation or by right of eminent domain, or purchase in avoidance or
settlement of condemnation or eminent domain proceeding, Landlord and Tenant
agree as follows:

(1) If all of the Premises are subject to such taking, then this Lease shall be
canceled as of the date of the taking.

(2) If more than twenty-five percent (25%) of the Improvements is subject to
such taking, either Landlord or Tenant may terminate this Lease, by written
notice to the other, to be given no later than ninety (90) days following
delivery to Tenant by Landlord of final notice of such taking, such termination
to be effective as of the date of the taking. If the Lease continues, the Rent
shall be abated proportionately for the percentage of the Improvements so taken
and Tenant shall make all repairs required to place the remaining Improvements
in good condition and working order.

(3) If any portion of the Property is subject to a taking, notwithstanding
whether such taking shall affect the Improvements, Landlord in any such case
shall have the option to terminate this Lease, by written notice to Tenant, to
be given no later than thirty (30) days following delivery to Tenant by Landlord
of final notice of such taking, such termination to be effective as of the date
of the taking.

 

16



--------------------------------------------------------------------------------

(4) Landlord shall be entitled to any and all awards which may be paid or made
in connection with such taking, and Tenant hereby waives any right it may have
to such awards and agrees to execute such instruments as may be requested by
Landlord to effectuate such waiver. However, in the event of any partial taking
where this Lease shall continue, Landlord shall pay Tenant the reasonably
expended amount of the award received by Landlord as compensation for required
repairs of the Improvements upon Tenant’s completion of same in a proper and
lien free manner. In no event shall Tenant have or make any claim against
Landlord for the value of the unexpired term of this Lease.

Section 20. Subordination. This Lease shall automatically be subordinate to any
mortgage presently existing or hereafter made by Landlord on the Property, and
to any renewal, modification, extension, or replacement of, or future advance
under, any such mortgage. Tenant covenants to execute, within fifteen (15) days
following any request to do so any agreement requested by the holder of any
mortgage to evidence the agreements of this Section. It is understood and agreed
that any mortgagee shall not be liable to Tenant for any funds paid by Tenant to
Landlord unless such funds actually have been transferred to such mortgagee by
Landlord.

Section 21. Assignment and Subletting. Tenant shall not, either voluntarily or
by operation of law, assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or any interest herein without the prior written consent of Landlord,
which consent may be withheld at the sole discretion of Landlord. However,
subject to the increase in Base Rent if all or any portion of the Premises are
sublet between January 1, 2006 and December 31, 2008, Tenant shall have the
right without Landlord’s consent to sublet the Premises or any part thereof, or
any right or privilege appurtenant thereto, but Tenant shall continue to be
liable to Landlord for the performance of all of Tenant’s obligations under this
Lease and any subtenant must comply with the requirements hereunder respecting
the use and operation of the Premises, including all Laws and any rules and
regulations promulgated by Landlord from time to time. Landlord’s consent to any
assignment, transfer, mortgage, pledge, hypothecation or encumbrance of this
Lease or any interest herein shall not be deemed to be a consent to any
subsequent assignment, transfer, mortgage, pledge, hypothecation or encumbrance.
If Landlord shall consent to any assignment, the assignee shall assume all
obligations of Tenant hereunder pursuant to an agreement satisfactory to
Landlord, but

 

17



--------------------------------------------------------------------------------

Tenant shall not be relieved of any liability hereunder. In the event of any
default by the assignee in the performance of any of the terms hereof, no notice
of such default or demand of any kind need be served on Tenant to hold it liable
to Landlord. If Tenant is a corporation, any transfer, sale, pledge or other
disposition of a majority of the capital stock of Tenant or any change in the
power to vote the majority of the outstanding capital stock of Tenant, shall be
deemed to be an assignment of this Lease. Any assignment of the Lease by Tenant
without the consent of Landlord shall be, at the option of Landlord, null and
void, and shall, at the option of Landlord, constitute an Event of Default under
this Lease.

Section 22. Right of First Refusal. If at any time during the term of this
Lease, Landlord shall receive a bona fide written offer to purchase the Premises
on terms and conditions acceptable to Landlord, then Landlord shall send Tenant
a copy of the offer (except for the name of the buyer) and give Tenant notice of
Landlord’s intention to accept the offer. Upon receipt of the offer, Tenant
shall have thirty (30) days to agree to purchase the Premises on the same terms
as set forth in the offer, in which case Landlord and Tenant shall execute and
deliver a purchase agreement containing the same terms and conditions as the
prior offer except that the contract shall be assignable by Tenant upon waiver
or satisfaction of any financing contingency, and the closing shall occur within
sixty (60) days following execution of the contract.

Section 23. Default and Remedies of Landlord. Upon the occurrence of any of the
following events (“Events of Default”):

(a) Tenant’s failure to pay any Base Rent due hereunder for a period of ten
(10) days after the due date thereof, or Tenant’s failure to pay any Additional
Rent or other sum due hereunder for a period of ten (10) days after the due date
thereof;

(b) Tenant’s failure to cure any breach of any other covenant of this Lease
within a period of ten (10) days after delivery of written notice of such breach
by Landlord, provided, however, that if such breach reasonably requires more
than ten (10) days to cure, then there shall be no Event of Default if Tenant
promptly commences corrective action within the ten (10) day period and
diligently prosecutes same to completion within thirty (30) days following such
notice;

 

18



--------------------------------------------------------------------------------

(c) The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged bankrupt, or a petition or reorganization or arrangement
under any law relating to bankruptcy, unless, in the case of a petition filed
against Tenant, the same is dismissed within thirty (30) days; or the
appointment of a trustee or a receiver to take possession of all or
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days, or the attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days, or the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days; or

(d) Tenant’s vacating or abandoning the Premises; Landlord, at its option, shall
have the right upon any third (3rd) failure of Tenant within any twelve
(12) month period to timely and properly pay any Rent due hereunder within any
applicable grace period, or upon any second (2nd) failure of Tenant within any
twelve (12) month period to fulfill each and every of its other obligations
under this Lease within any applicable grace period, to exercise any one or more
of the following remedies, with or without notice or demand, and without
limiting Landlord in the exercise of a right or remedy which Landlord may have
by reason of such Event of Default, and in such order as Landlord shall elect:

(1) Advance such monies, and take such other action, for Tenant’s account as
reasonably may be required to cure or mitigate any Event of Default. Any such
advance, and any cost or expense so incurred, shall bear interest as provided in
this Lease.

(2) Terminate Tenant’s right to possession of the Premises, without terminating
this Lease or Tenant’s liability under this Lease and re-enter the Premises by
lawful procedure for Tenant’s account. If Landlord elects such re-entry,
Landlord will attempt in good faith to relet the Premises for Tenant’s account,
for such rent and upon such other terms and conditions as Landlord considers
appropriate to reduce Tenant’s liability and minimize Landlord’s damage.
Landlord shall be entitled to make installations, removals, maintenance,
redecorating, renovations, and restoration to the Premises for such purpose.
None of the foregoing actions shall be deemed to waive, limit, or otherwise
impair any other right or remedy of Landlord, unless Landlord elects to
terminate this Lease in writing. Tenant instead will remain liable for any Rent,
interest, Actual Damages, and any difference between (i) the proceeds of any
reletting, and (ii) the amounts Landlord would have received had Tenant fully
performed

 

19



--------------------------------------------------------------------------------

Tenant’s obligations under this Lease through the Expiration Date. At any time
during such re-entry or reletting, Landlord may elect to terminate this Lease by
written notice, as provided in the following subsection. Tenant has no claim to,
and Landlord is not obligated to account to Tenant for any surplus proceeds that
may result from any reletting. Any proceeds of any reletting shall reduce
Tenant’s liability only if, as, when, and to the extent actually received by
Landlord. No notice to, or approval by, Tenant is required for any action
pursuant to this subsection, nor is Landlord obligated to account to Tenant for
any such action that is undertaken in good faith.

(3) Terminate this Lease and re-enter and repossess the Premises by lawful
procedure and for Landlord’s account. The term and estate of this Lease,
together with any other right, title, or interest of Tenant in or to the
Premises, and the proceeds of any reletting then will terminate. No such
termination shall be deemed to waive, limit or otherwise impair any right or
remedy to collect from Tenant any Rent, interest, and Actual Damages that are
accrued and unpaid at the termination, nor any Liquidated Damages that may be
payable.

(4) Collect, as “Liquidated Damages” for the termination of this Lease, an
amount equivalent to the difference between (i) the total unpaid Base Rent, and
reasonably determinable Additional Rent, for the period between the termination
of this Lease and the Expiration Date and (ii) the fair rental value of the
Premises at termination for the same period. The foregoing amounts will be
discounted to present worth at the annual rate of 6%.

(5) Recover, as “Actual Damages,” any costs and expenses properly incurred by
Landlord in terminating this Lease or Tenant’s right to possession, as the case
may be, including any leasing commissions remaining payable in connection with
this Lease, the prorated balance of any prepaid leasing commissions with respect
to this Lease, and other professional compensation, costs, and expenses, as
provided below in this Lease. Because Landlord agrees to minimize Landlord’s
damage unless Landlord elects to terminate this Lease, such items, together with
any other costs and expenses actually incurred by Landlord for repossessing the
Premises, terminating this Lease, and renovating, redecorating, protecting,
maintaining, restoring, and reletting the Premises, as the case may be, are
damages, due on demand, and bear interest as provided in this Lease.

(6) Apply any Security Deposit, and any other property securing Tenant’s
obligations under this Lease, to Landlord’s losses in such order as Landlord
elects. Landlord must account for such application only as and when the full
extent of Landlord’s damage is known, or the security is exhausted, whichever
occurs first.

 

20



--------------------------------------------------------------------------------

(7) Enforce in any lawful manner the benefit of a landlord’s lien upon, or a
security interest in, any fixtures, equipment, inventory, and other tangible
property of Tenant then situated upon or about the Premises. The foregoing lien
and security interests are subject and subordinate to any purchase money
security interest properly perfected in such property at or before its delivery
or installation to the Premises; but Landlord has no duty to the holder of any
such prior security interest, except to permit such holder to remove such
property from the Premises within 15 days after written demand and upon payment
of the costs of any restoration of the Property required by such removal. This
subsection does not apply to any of Tenant’s leasehold improvements or other
property that expressly may become Landlord’s property upon the expiration or
earlier termination of this Lease, if Landlord so elects.

(8) Exercise any and all other rights and privileges that Landlord may have
under the laws of the State of Florida and/or the United States of America.

Landlord shall have the right to exercise any one or more of the preceding
remedies; the exercise of one shall not preclude the exercise of any other
remedy or all of such remedies. Landlord and Tenant hereby acknowledge that the
purpose of Chapter 51, Florida Statutes, is to afford the Landlord a speedy
adjudication of its right to possession as to a delinquent tenant. Jurisdiction
for any possession proceeding is vested by Florida Law in the County Courts of
Florida.

 

21



--------------------------------------------------------------------------------

Section 24. Transfer of Landlord’s Interest. If the interest or estate of
Landlord in the Property shall be transferred by sale, lease, or other voluntary
transfer of the Property, then, and in any such event, the transferee of
Landlord’s interest shall assume this Lease whereupon Landlord shall be released
and relieved of all liability for obligations, both expressed and implied, to be
performed by Landlord under this Lease, and Landlord shall, simultaneously with
such transfer, convey the Security Deposit, if any, hereunder to the transferee
of the Property. Tenant shall, in the event of the sale, lease, or other
voluntary transfer of Landlord’s interest in the Property, or in the event of
any proceedings brought for the foreclosure of any mortgage made by Landlord
covering the Property, attorn to the purchaser and recognize the purchaser as
“Landlord” under this Lease. Within ten (10) days of receipt of written request
by Landlord, Tenant shall execute and deliver to such persons as Landlord shall
request, an instrument prepared by Landlord to evidence Tenant’s attornment to
such purchaser, as provided herein. If Tenant shall fail to do so within the
time required, Tenant shall be in breach hereof.

Section 25. Waiver. Waiver by Landlord of any term, covenant or condition herein
contained shall be in writing and shall not be deemed to be a waiver of such
term, covenant or condition on any subsequent breach of the same or any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s acknowledgment of such proceeding, breach of the time of the
acceptance of such installment of Rent.

Section 26. Notices. Any notice required or permitted under this Lease shall be
in writing, addressed to Landlord at the address hereinabove set forth, or to
Tenant at the address of the Premises, or to such other address as either party
shall have given the other party written notice of, shall be by Certified Mail,
return receipt requested, and shall be deemed given upon receipt or upon three
(3) business days after mailing, whichever is first.

 

22



--------------------------------------------------------------------------------

Section 27. Attorneys’ Fees. If a party to this Lease fails to comply with and
abide by any of the covenants, terms and conditions of this Lease, and the other
party files suit to enforce the performance of any of the covenants, terms and
conditions hereof, the prevailing party in any such suit shall be awarded all of
its costs, charges and expenses, including reasonable attorney fees (including
paralegals’ fees), whether incurred before trial, at trial, or in appellate
proceedings, and in any administrative or bankruptcy proceedings.

Section 28. Severability. If under present or future laws in effect during the
Lease Term, any clause or provision of this Lease is invalid or unenforceable,
it is the intent of the parties that the remaining provisions of this Lease
shall not be affected thereby.

Section 29. Captions and Use of Certain Terms. The captions of the Sections of
this Lease are added as a matter of convenience only and shall not be considered
in construing any provision of this Lease. The words “Landlord” and “Tenant” and
the words “It” or “Its” used with reference to Landlord and Tenant, shall apply
to individuals (male or female), partnerships, firms, associations, limited
liability companies, and corporations, whichever is appropriate.

Section 30. Amendment or Modification. Tenant acknowledges and agrees that it
has not relied upon any statement, representation, or agreement made by Landlord
or any of its agents or representatives except as are expressed in this Lease
and that no amendment, modification, or extension of this Lease shall be valid
or binding unless expressed in writing and executed by the parties hereto in the
same manner as the execution of this Lease.

Section 31. Successors. All terms, covenants, and conditions to be kept and
performed by the parties hereto shall be applicable to and binding upon their
respective heirs, personal representatives, successors, and assigns.

Section 32. Holdover. If Tenant or any of its subtenants holds possession of the
Premises after the termination of this Lease without Landlord’s written consent,
then Tenant shall become a tenant at sufferance liable to Landlord for an amount
equal to double the amount of Rent payable for the month immediately preceding
the termination of the Lease, for such holdover period, and Landlord shall have
all rights and remedies afforded to landlords under Florida law against holdover
tenants. The provisions of this Section shall not affect Landlord’s right of
re-entry or any other right or remedy of Landlord hereunder, at law or in
equity.

 

23



--------------------------------------------------------------------------------

Section 33. Signs. No sign, placard, picture, advertisement, name or notice
shall be inscribed, displayed or printed or affixed on or to any part of the
outside of the Improvements, or which is visible from outside the Premises,
without the prior written consent of Landlord, which consent shall not be
unreasonably denied or delayed. Provided written advance notice is given to
Tenant, Landlord shall have the right to remove any such sign, placard, picture,
advertisement, name or notice in violation hereof at the expense of Tenant.

Section 34. Real Estate Agent. Each of the parties represents and warrants that
no real estate agent or broker was involved in the negotiation or consummation
of this Lease. Landlord shall hold Tenant harmless from all fees and commissions
claimed by any broker arising from the consummation of this Lease, excepting any
broker claiming by or through Tenant, for which claims Tenant shall hold
Landlord harmless. The indemnifications contained herein shall include court
costs, reasonable out of pocket costs and attorneys’ fees at the trial and
appellate levels.

Section 35. Exculpation. Tenant shall look solely and exclusively look to the
estate and property of the Landlord in the Property for collection of any
judgment requiring the payment of money by Landlord to Tenant.

Section 36. Time. Time is of the essence of this Lease and its provisions.

Section 37. Recording. This Lease may not be recorded without the prior written
consent of the Landlord, which may be evidenced solely by a separate written
consent to recording. Upon request of Landlord, Tenant shall enter into a
“short-form” or memorandum of this Lease. Said document shall be in recordable
form and shall describe the parties, Premises, and terms of this Lease, and
shall incorporate this Lease by reference.

Section 38. Tenant’s Statement. Within ten (10) days after request therefor by
Landlord, Tenant agrees to deliver an acknowledged certificate to any proposed
mortgagee or purchaser, or to Landlord, certifying (if such be the case) that
this Lease is in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modification); that there are no defenses or offsets thereto (or stating those
claimed by Tenant), the dates to which all Rent hereunder has been paid; the
amounts of the Security Deposit held hereunder; and containing such other
matters as may reasonably be

 

24



--------------------------------------------------------------------------------

requested by Landlord, it being intended that any such statement by Tenant may
be relied upon by any prospective purchaser or mortgagee of all or part of the
Improvements and by Landlord. If Tenant does not, within ten (10) days of
Landlord’s request as aforesaid, execute and deliver such instruments, then
Tenant hereby irrevocably appoints Landlord as attorney-in-fact for Tenant with
full power and authority to execute and deliver the same in the name of the
Tenant.

Section 39. Relationship of Landlord and Tenant. Notwithstanding anything to the
contrary herein, this Lease is not intended and shall not be deemed to create or
to reflect any joint venture, partnership or other relationship between Landlord
and Tenant, except that of landlord and tenant with respect to the Premises that
are the subject of this Lease. Tenant shall not use the name of the Property for
any other purpose than as an address for the business to be conducted by Tenant
in the Premises.

Section 40. Radon Gas. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a Improvements in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of Radon that
exceed Federal and State guidelines are found in Improvements in Florida.
Additional information regarding Radon and Radon testing may be obtained from
your County Public Health Unit.

Section 41. Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of said
corporation in accordance with the articles and by laws of said corporation and
in accordance with a duly adopted resolution of the Board of Directors of the
said corporation, and that this Lease is binding upon said corporation in
accordance with its terms.

Section 42. Entire Agreement. This Lease contains the complete, exclusive and
entire agreement between Landlord and Tenant as to the subject matter hereof.
Any prior letter of intent respecting this Lease is merged herein and of no
further force or effect. This Lease may be executed and delivered in
counterparts and by facsimile.

Section 43. Agreement to Arbitrate. Any disagreements between Landlord and
Tenant concerning the interpretation of any provision of this Lease, other than
whether an Event of Default has occurred or has been cured, shall, except as
otherwise expressly provided in this Section 43, or as shall be mutually agreed
in writing by Landlord and Tenant, be arbitrated in accordance with

 

25



--------------------------------------------------------------------------------

the rules and regulations of the American Arbitration Association then in
effect. Upon the written demand of Landlord or Tenant following any such
disagreement that is subject to arbitration, Landlord and Tenant shall either
agree upon a single arbitrator who is a disinterested person of recognized
competence in the subject of the disagreement within fifteen (15) days of the
demand for arbitration or, failing which, each of Landlord and Tenant shall
within thirty (30) days of the demand for arbitration appoint a disinterested
person of recognized competence in the subject of the disagreement to act as
arbitrators, and such appointed arbitrators shall, within, fifteen (15) days
thereafter, appoint a third arbitrator who is a disinterested person of
recognized competence in the subject of the disagreement. The dispute will be
submitted to the arbitrator(s) as soon as reasonably possible and the
arbitration shall be concluded and the determination of the arbitrator(s) shall
be rendered in writing within thirty (30) days after the last arbitrator is
appointed pursuant to this section. The decision of the arbitrator in the case
of a single arbitrator, or of a majority of the arbitrators in the case of three
arbitrators, shall be conclusive upon the parties and judgment upon the same
shall be entered in any court having jurisdiction thereof at the request of
either party. The expenses of arbitration shall be borne equally by Landlord and
Tenant.

In addition, if in the opinion of either Landlord or Tenant, the matter for
arbitration must be decided on an expedited basis in order to avoid substantial
damages or harm to either, then upon a failure of Landlord and Tenant to agree
upon a single arbitrator within fifteen (15) days of the demand for arbitration,
either Landlord or Tenant may request accelerated arbitration. Accelerated
arbitration, for purposes of this section, shall be accomplished by either party
notifying the American Arbitration Association that it wishes a single
arbitrator, qualified to decide the matter for arbitration, to be appointed by
the American Arbitration Association within five (5) days after the request and
to decide the matter within ten (10) days after such appointment. Landlord and
Tenant hereby agree to such an accelerated procedure, to use such procedure only
when reasonably necessary and to not contest the appointment of the arbitrator
or his decision.

Any disagreements between Landlord and Tenant concerning the interpretation of
any provision of this Lease, other than whether an Event of Default has occurred
or has been cured, must be submitted to arbitration prior to any litigation on
such matter unless the other party refuses to arbitrate in accordance with the
foregoing provisions on arbitration.

 

26



--------------------------------------------------------------------------------

Section 44. WAIVER OF JURY TRIAL. TENANT AND LANDLORD HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER WRITTEN OR ORAL) OR ACTIONS OF EITHER PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE LANDLORD LEASING THE PREMISES TO TENANT.

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first above written.

 

      LANDLORD:       VICTORY INVESTMENT GROUP LLC,       a Florida limited
liability company       Witness             By:  

 

Witness         Rajni Monga, Managing Member       Date Executed:          
TENANT:       PERFUMANIA, INC., a Florida corporation Witness             By:  

 

Witness         Ilia Lekach, Chairman and Chief Executive Officer      
(Corporate Seal)       Date Executed:    

 

27